[Cite as State v. Ingersoll, 2013-Ohio-4135.]


                                         COURT OF APPEALS
                                      ASHLAND COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


STATE OF OHIO                                   :   JUDGES:
                                                :
                                                :   Hon. Sheila G. Farmer, P.J.
       Plaintiff-Appellee                       :   Hon. John W. Wise, J.
                                                :   Hon. Patricia A. Delaney, J.
-vs-                                            :
                                                :   Case No. 13-COA-003
                                                :
AXEL R. INGERSOLL                               :
                                                :
                                                :
       Defendant-Appellant                      :   OPINION


CHARACTER OF PROCEEDING:                            Appeal from the Ashland Municipal
                                                    Court, Case No. 12-CR-B-01124



JUDGMENT:                                           AFFIRMED




DATE OF JUDGMENT ENTRY:                             September 9, 2013




APPEARANCES:

For Plaintiff-Appellee:                             For Defendant-Appellant:

DAVID M. HUNTER                                     MATTHEW J. MALONE
ASSISTANT LAW DIRECTOR                              11 ½ East 2nd St.
Ashland Law Director’s Office                       Ashland, OH 44805
1213 East Main St.
Ashland, OH 44805
Ashland County, Case No.13-COA-003                                                     2

Delaney, J.

          {¶1} Appellant Axel R. Ingersoll appeals from the January 13, 2013 Judgment

Order of the Ashland Municipal Court. Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

          {¶2} This case arose on September 20, 2012, around 10:00 p.m. when officers

of the Ashland City Police Department reported to a disturbance involving a large group

of juveniles at Miller Motors at the intersection of East Main Street and Walnut Street.

Present were appellant, an adult, and his sister F.I., a juvenile, among a group of about

twenty people. The police told everyone to leave but noticed individuals continued to

argue with each other and so continued to patrol the area so that their continued

presence might deter further issues. Most of the crowd dispersed westbound on Main

Street.

          {¶3} Officer Lee Eggeman drove slowly down Main Street and turned onto East

Washington Street. He was then flagged down by a man and woman who told him they

saw a man with a gun up the street, and pointed westbound. They described the man

with a gun as a black male wearing a white undershirt and dark pants.

          {¶4} Eggeman radioed the information to other officers and proceeded

westbound on Washington. He observed a man matching the given description on the

porch at 306 East Washington Street, appellant’s residence: a black male wearing a

white undershirt and dark jeans, later identified as Malcolm Evege. Also present on the

porch were appellant and his sister, F.I. Several juveniles also stood along the street

and sidewalk.
Ashland County, Case No.13-COA-003                                                    3


         {¶5} Eggeman exited his cruiser and gave verbal commands to the three

people on the porch to show their hands and get down on the ground. At first no one

complied and Eggeman drew his firearm. He continued to shout, “Show me your hands

and get down.” Appellant put his hands up, but the black male and F.I. ran inside the

house.

         {¶6} By this point Sgt. Garrison had arrived on the scene and he pursued the

two to the door of the house, trying to get to the door before it closed. Eggeman

holstered his firearm and went to follow Garrison but was unable to do so because

appellant stood at the top of the porch steps with his hands up. Appellant stated, “You

guys can’t come up here.”

         {¶7} Eggeman told appellant to move out of the way and appellant repeated

“You guys can’t come up here.” Eggeman grabbed appellant, pulled him off the porch,

placed him on the ground, and told him to stay there. Eggeman then assisted Garrison,

who entered the house and was subsequently assaulted by F.I.

         {¶8} Appellant and a defense witness testified at trial that appellant complied

with Eggeman’s orders and stepped off the porch, or was attempting to do so, with his

hands up when Eggeman pulled him off the porch. Appellant denied telling officers they

couldn’t enter the house and denied making any move to block them from coming up

onto the porch.

         {¶9} Appellant was charged with one count of obstructing official business, a

misdemeanor of the second degree [R.C. 2921.31], and one count of disorderly

conduct, a misdemeanor of the fourth degree [R.C. 2917.11(A)(1)]. Appellant entered

pleas of not guilty and the case proceeded to trial by jury. Appellant moved for a
Ashland County, Case No.13-COA-003                                                          4


judgment of acquittal pursuant to Crim.R. 29(A) at the close of appellee’s evidence, and

the trial court granted the motion with respect to the count of disorderly conduct.

Appellant was then found guilty of the remaining count of obstructing official business

and sentenced to a jail term of 30 days with 25 days suspended.

       {¶10} Appellant now appeals from the judgment entry of conviction and

sentence.

       {¶11} Appellant raises one assignment of error:

                                ASSIGNMENT OF ERROR

       {¶12} “I.    DEFENDANT/APPELLANT’S CONVICTION FOR OBSTRUCTING

OFFICIAL BUSINESS, IN VIOLATION OF OHIO REVISED CODE SECTION 2921.31,

A MISDEMEANOR OF THE SECOND DEGREE, WAS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE.”

                                         ANALYSIS

       {¶13} In his sole assignment of error, appellant asserts his conviction for

obstructing official business is against the manifest weight of the evidence.              We

disagree.

       {¶14} Appellant was convicted of one count of obstructing official business

pursuant to R.C. 2921.31(A), which states, “No person, without privilege to do so and

with purpose to prevent, obstruct, or delay the performance by a public official of any

authorized act within the public official's official capacity, shall do any act that hampers

or impedes a public official in the performance of the public official's lawful duties.”

       {¶15} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing
Ashland County, Case No.13-COA-003                                                     5


the entire record, weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence,

the jury clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be overturned and a new trial ordered.” State v. Thompkins, supra, 78

Ohio St.3d at 387. Reversing a conviction as being against the manifest weight of the

evidence and ordering a new trial should be reserved for only the “exceptional case in

which the evidence weighs heavily against the conviction.” Id.

       {¶16} Appellant’s argument that his conviction is against the manifest weight of

the evidence is premised upon the “significant inconsistencies in the testimony”

between Eggeman, Garrison, and appellant. It is axiomatic, however, that the weight of

the evidence and the credibility of the witnesses are determined by the trier of fact.

State v. Yarbrough, 95 Ohio St.3d 227, 231, 2002-Ohio-2126, 767 N.E.2d 216.

Garrison testified he was focused on the subject believed to have a weapon (Evege),

and wasn’t paying close attention to what appellant was doing, and appellant’s

testimony was self-serving.     Assuming the jury gave greater weight to Eggeman’s

testimony is not evidence the jury lost its way.

       {¶17} Appellant further argues there is no evidence he committed an affirmative

act which prevented, obstructed, or delayed the officers in their investigation.     We

disagree. Eggeman testified specifically to this point: he was prevented from going up

onto the porch by appellant standing at the top of the stairs (T. 42); appellant actively

hindered and impeded Eggeman’s ability to get onto the porch and assist Garrison. (T.

37-40).
Ashland County, Case No.13-COA-003                                                   6


       {¶18} Finally, appellant argues he did not intend to deny officers access to the

porch or house but was merely “confused” by events that night. Again, the jury was free

to assign whatever weight it chose to this testimony by appellant.

       {¶19} We find appellant’s conviction upon one count of obstructing official

business is not against the manifest weight of the evidence and appellant’s sole

assignment of error is therefore overruled.

                                     CONCLUSION

       {¶20} The judgment of the Ashland Municipal Court is hereby affirmed.

By: Delaney, J. and

Farmer, P.J.

Wise, J., concur.



                                        HON. PATRICIA A. DELANEY




                                        HON. SHEILA G. FARMER



                                        HON. JOHN W. WISE